                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         :          DOCKET NO. 18-cr-00336


VERSUS                                           :          UNASSIGNED DISTRICT JUDGE


JOSE LUIS CARDENAS                               :          MAGISTRATE JUDGE KAY


                                              ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [doc.

#31], and in the transcript previously filed herein, [doc. #26] and having thoroughly reviewed the

record, with the defendant having waived the period for filing objections [doc. #27], and concurring

with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant JOSE LUIS

CARDENAS on March 27, 2019 before Magistrate Judge Kathleen Kay is ACCEPTED by the

court, pursuant to the provisions of F.R.Cr.P. 11.

       SIGNED this 1st day of April, 2019.




                                                 -1-
